UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 14cr683 (DLC)

 

ye : ORDER
JOSHUA CRUM,

Defendant.

DENISE COTE, District Judge:

Upon information from the Government that the defendant has
been arrested and returned to the Southern District of New York,
it is hereby

ORDERED that the sentencing regarding specifications of
violation of supervised release is scheduled to take place on
September 14, 2021 at 2:00 PM.

Dated: New York, New York
July 7, 2021

foncin Lie

JENISE COTE
United States District Judge

 

 
